DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-17 and 19-32 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 14-28, filed 02/22/2022, with respect to Claims 1, 3-17 and 19-32 with respective to “the second network slice comprising a second plurality of network elements; creating, by the network slicer, a new creation request message, wherein a source address of the new creation request message is a network slicer address, and wherein a destination address of the new creation request message is an address of the second network slice node that is part of the second network slice” have been fully considered and are persuasive. The rejections of claims 1, 3-17 and 19-32 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-17 and 19-32 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Borsch et al. (US 2018/0302877 A1), which directed to receiving, by a mobility management frontend, an attach request for a user equipment (UE) to attach the UE to 
Li et al. (US 9,246,838 B1), which direct to systems and methods for performing User Plane (UP) path selection or reselection over a communications network with a 3rd party entity, and for notifying network entities of UP changes in a communications network, are disclosed. The method includes: receiving an application program interface based request for UP path selection from the 3rd party entity; performing a validation and authorization procedure with the request; transmitting a UP path selection configuration request to a Control Plane Function that maintains configuration data; obtaining a reference number confirming the UP path selection configuration request; and installing the UP path selection; 
Zhu et al. (US 2017/0164349 A1), which direct to a method and system of allocating resources in a Radio Access Network that includes associating each of a plurality of services with a slice that is allocated a unique set of network resources and transmitting information in the Radio Access Network for at least one of the services using the slice associated with the at least one service; 

None of these references, take alone or in combination, teaches the claims as, “the second network slice comprising a second plurality of network elements; creating, by the network slicer, a new creation request message, wherein a source address of the new creation request message is a network slicer address, and wherein a destination address of the new creation request message is an address of the second network slice node that is part of the second network slice” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


March 12, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478